Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON-FINAL ACTION
Amendment Entry
1.	Applicant’s response to the Non-Final Office Action mailed 10/1/21 is acknowledged (paper filed 1/3/22). In the amendment filed therein claims 10, 11, 14, and 21 were modified. Claims 12-13 and 15 are canceled without prejudice or disclaimer. 
2.	Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/20. Currently claims 10, 11, 14, and 16-21 are under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 10, 11, 14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ascione et al. (US 2013/0064841 A1) and Singh et al. (WO 2008/076454) in view of Houhou et al. (U.S. Patent No.10,370,444 B2). 
Ascione et al. teach immunogens against human extended-progastrin species comprising a mimetic peptide comprised of (i) the amino acid sequence of a progastrin or a N- and/or C-terminal processed species of a progastrin joined to (ii) a 7 amino-acid spacer coupled to (B) an immunogenic carrier. Illustrative of the mimetic peptide/spacer combination are a 21 amino-acid peptide (SEQ ID NO.: 1) and other, related polypeptides (SEQ ID NOs.: 2-5). The pharmaceutical compositions improved immunological properties, including the induction of effective antibody levels shortly after the administration of an initial course of immunogen. Levels of the antibody elicited an elevated response that lasted several months. See abstract.  The immunogens of Example 1 and 2 were effective in terms of inhibiting the growth of human gastric cancer cells, using either anti-gastrin/progastrin (G18 and G21 immunogens), as well as in inducing sufficient antibody responses that were effective in the presence of conventional gastric cancer chemotherapies. [0066]. 

While, Singh et al. disclose compositions comprising an agent targeting progastrin or an agent targeting annexin II or both. The agent can comprise progastrin, a fragment thereof, an antibody directed against the progastrin or the fragment thereof, or the progastrin or specific siRNA targeting gastrin gene. See page 3 lines 14-16.  
	 The reference additionally provide for methods of inhibiting proliferation of a neoplastic cell. Wherein neoplastic cell are contacted with the progastrin compositions to inhibit the growth-inducing activity of progastrin in the cell, thereby inhibiting the proliferation of the neoplastic cell. 
The progastrin compositions may be administer to a subject to inhibit gastrin-induced proliferation of cancer cells and treat cancer in an individual. See page 4 lines 1-2.  Singh et al. additional disclose that the gastrin gene and progastrin peptides are expressed in cancers such as lung, breast, ovarian, pancreatic, and colorectal cancers. 
And the immunogenic compositions comprising [prograstrin] may be used in treating cancers that express the gastrin gene and disease cells that are dependent on the gastrin gene products (mainly progastrin) for their continued growth. The cancers that can be treated using the immunogenic compositions include but are not limited to colon cancer, pancreatic cancer, lung cancer, ovarian cancer and breast cancer. 
Furthermore, the immunogenic compositions may be used in combination with Annexin II antibodies/siRNA and/or chemotherapy or in patients who have been previously treated with chemotherapy or radiation therapy. See page 14 lines 23-26 and page 15 lines 13-17. 


Ascione et al. and Singh et al. differ from the instant invention in not teaching the specific CDR compositions or sequence identification numbers recited in the claims.  
However, the sequences are taught by the prior art. Houhou et al. (U.S. Patent No. 10,370,444) discloses CDRs having utility in cancer treatment. See abstract, figures, tables, and sequence identification numbers.
Houhou et al. disclose antibodies having sequences 28, 29, and 30; see the search alignment below:
RESULT 1
US-15-278-246-59
; Sequence 59, Application US/15278246
; Patent No. 10370444
; GENERAL INFORMATION
;  APPLICANT: HOUHOU, LEILA
;  APPLICANT:PETREMANN, MATHIEU
;  APPLICANT:HOLLANDE, FREDERIC
;  APPLICANT:JOUBERT, DOMINIQUE
;  TITLE OF INVENTION: PROPHYLAXIS OF COLORECTAL AND
;  TITLE OF INVENTION:GASTROINTESTINAL CANCER
;  FILE REFERENCE: 382657-004WO
;  CURRENT APPLICATION NUMBER: US/15/278,246
;  CURRENT FILING DATE: 2016-09-28
;  PRIOR APPLICATION NUMBER: US 14/233,593
;  PRIOR FILING DATE: 2014-01-17
;  PRIOR APPLICATION NUMBER: 61/317,245
;  PRIOR FILING DATE: 2010-04-24
;  NUMBER OF SEQ ID NOS: 106
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 59
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-278-246-59

  Query Match             81.5%;  Score 112.5;  DB 1;  Length 117;
  Best Local Similarity   32.1%;  
  Matches   26;  Conservative    0;  Mismatches    0;  Indels   55;  Gaps    2;

Qy          1 GFTFTTYA-----------------ISSGGTYT--------------------------- 16
              ||||||||                 ||||||||                           
Db         26 GFTFTTYAMSWVRQTPEKRLEWVATISSGGTYTYYPDSVKGRFTISRDNAKNALYLQMSS 85

Qy         17 -----------ATQGNYSLDF 26
                         ||||||||||
Db         86 LRSEDTAMYYCATQGNYSLDF 106
Houhou et al. disclose antibodies having sequences 31, 32, and 33; see the search alignment below:
RESULT 2
US-15-278-246-76
; Sequence 76, Application US/15278246
; Patent No. 10370444
; GENERAL INFORMATION
;  APPLICANT: HOUHOU, LEILA
;  APPLICANT:PETREMANN, MATHIEU
;  APPLICANT:HOLLANDE, FREDERIC
;  APPLICANT:JOUBERT, DOMINIQUE
;  TITLE OF INVENTION: PROPHYLAXIS OF COLORECTAL AND
;  TITLE OF INVENTION:GASTROINTESTINAL CANCER
;  FILE REFERENCE: 382657-004WO
;  CURRENT APPLICATION NUMBER: US/15/278,246
;  CURRENT FILING DATE: 2016-09-28
;  PRIOR APPLICATION NUMBER: US 14/233,593
;  PRIOR FILING DATE: 2014-01-17
;  PRIOR APPLICATION NUMBER: 61/317,245
;  PRIOR FILING DATE: 2010-04-24
;  NUMBER OF SEQ ID NOS: 106
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 76
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-278-246-76

  Query Match             78.0%;  Score 89.7;  DB 1;  Length 112;
  Best Local Similarity   30.3%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 KSLRHTKGITF-----------------QMS----------------------------- 14
              |||||||||||                 |||                             
Db         27 KSLRHTKGITFLYWYLQKPGQSPQLLIYQMSNRASGVPDRFSGSGSGTDFTLKISRVEAE 86

Qy         15 -------AQNLELPLT 23
                     |||||||||
Db         87 DVGVYYCAQNLELPLT 102
Houhou et al. disclose antibodies comprising at least one of the CDRs recited in the claims.  The patent also discloses that the compositions are useful in treatment regimens that bind progastrin (PG) wherein PG’s biological activity is neutralized and prevent the development of adenomas and tumors. Column 2 lines 1-19. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the progastrin monoclonal antibodies taught by Houhou et al. in the methods treating cancer as taught by Ascione et al. and Singh et al. because Houhou et al. disclose antibodies comprising at least one of the CDRs recited in the claims. The patent also discloses that the compositions are useful in treatment regimens that binding progastrin (PG) wherein PG’s biological activity is neutralized and prevent the development of adenomas and tumors. Column 2 lines 1-19.
Absent evidence to the contrary, it would have been obvious to select anti-PG antibody compositions including CDRs (at least one as recited in the claims), previously taught in the prior art, with demonstrated utility in cancer treatment as an obvious design choice for the claimed method treating cancer. 
One skilled in the art would have been motivated to select the anti-PG antibodies in order to eradicate cancer in a patient.   
	With respect to claim 14, humanized antibodies are taught by Houhou et al. in figures 3 and claims. 
	With respect to claim 16, cytotoxic molecules are taught by Houhou et al. at column 7 line 31-column 8 line 16. 
	With respect to claims 19 and 20, cetuximab is taught by Houhou et al. at column 8 lines 42-64.
Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered and they are persuasive.  Applicant contends that Qina He et al. teaches away from the invention because the antibodies were not effective against cancer/cancer cells. However, the reference has been replaced with Ascione et al. 
Ascione et al. (US 2013/0064841 A1) disclose immunogens that were effective in terms of inhibiting the growth of human gastric cancer cells, using either anti-gastrin/progastrin (G18 and G21 immunogens), as well as in inducing sufficient antibody responses that were effective in the presence of conventional gastric cancer chemotherapies. [0066]. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's arguments it is noted that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  
Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

8.	For reasons aforementioned, no claims are allowed.

9.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Lisa Cook whose telephone number is 571-272-
0816. The examiner works a flexible schedule but can normally be reached on Monday
Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 



For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
4/9/22

/LISA V COOK/Primary Examiner, Art Unit 1642